COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-574-CR
  
  
STAN 
ALLEN LIPPINCOTT                                                      APPELLANT
   
V.
  
THE STATE OF 
TEXAS                                                                  STATE
  
----------
FROM 
THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
    
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
March 24, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.